Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00283-CR

                          SHARON DENISE JACKSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-63186-L

                                          ORDER
         The Court GRANTS the State’s January 5, 2015 motion for extension of time to file the

State’s brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE